DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  On page 11, in paragraph 067, line 1:  The number “14” should be changed to --4--.  
Appropriate correction is required.

Claim Objections
Claims 24 and 33 are objected to because of the following informalities:
1)	In claim 24, lines 3 and 5:  The phrase --at least one-- should be inserted before the phrase “linear guide mechanism”.
2)	In claim 33, line 1:  The number “24” should be changed to --25-- (in order to provide proper antecedent basis for “the linear guide mechanisms”.)
3)	In claim 33, line 3:  The term “mechanism” should be changed to --mechanisms--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The limitation of “the rectangular cross-section” as recited in claim 39, lines 5 & 6 lacks proper antecedent basis, thereby rendering claim 39 indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 

11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-27, 29-33, 36, 37, 39, 40, 42, 47 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 17-20, 22-27, 29-34, 36-39 and 41-43 of copending Application No. 16/643,861(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12, 17-20, 22-27, 29-34, 36-39 and 41-43 of copending application 16/643,861 fully encompass the subject matter of claims 1-27, 29-33, 36, 37, 39, 40, 42, 47 and 48 and therefore anticipate claims 1-27, 29-33, 36, 37, 39, 40, 42, 47 and 48.  Since claims 1-27, 29-33, 36, 37, 39, 40, 42, 47 and 48 are anticipated by claims 1-12, 17-20, 22-27, 29-34, 36-39 and 41-43 of the copending application, they are not patentably distinct from claims 1-12, 17-20, 22-27, 29-34, 36-39 and 41-43.  Thus the invention of claims 1-12, 17-20, 22-27, 29-34, 36-39 and 41-43 of the copending application is in effect a “species” of the “generic” invention of claims 1-27, 29-33, 36, 37, 39, 40, 42, 47 and 48.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-27, 29-33, 36, 37, 39, 40, 42, 47 and 48 are anticipated (fully encompassed) by claims 1-12, 17-20, 22-27, 29-34, 36-39 and 41-43 of the copending application, claims 1-27, 29-33, 36, 37, 39, 40, 42, 47 and 48 are not patentably distinct from claims 1-12, 17-20, 22-27, 29-34, 36-39 and 41-43, regardless of any additional subject matter present in claims 1-12, 17-20, 22-27, 29-34, 36-39 and 41-43.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Campbell et al. ‘789, Clayton ‘671, Clayton ‘670, Clayton et al. ‘857, Clayton et al. ‘571, Clayton ‘249, Clayton et al. ‘207, Bannister et al. ‘878, Pattee et al. ‘363, Knapp et al. ‘933, Pfeuffer et al. ‘782, Heller et al. ‘817, Hubert ‘493, Reser ‘829, Pageot et al. ‘103, Campbell et al. ‘526, Clayton et al. ‘173, Clayton ‘165, Clayton ‘155, Clayton ‘153, Clayton et al. ‘152, Revenus ‘681 B4, Revenus ‘681 A1, Revenus ‘535 and Bannister et al. ‘802.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673